DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 4–6, and 8 recite the limitation “ranged from”. Similarly, claim 7 recites the limitation “arranged from”. It may improve readability to modify these limitations so they appear as --in the range of--. Correction is optional and left solely to Applicant’s discretion.
In addition, claim 8 recites “wherein a number”. It may improve readability to modify this limitation so that it appears as --wherein the number--. Correction is optional and left solely to Applicant’s discretion.
Specification1
The Specification (at page 13, line 8) recites “form” where --from-- should be. Appropriate correction is humbly requested.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the Specification and equivalents thereof. 
 Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f). The presumption that 35 U.S.C. 112(f) is invoked 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office Action. Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office Action.
Claims 1 and 8 include the claim limitation “magnetic elements” which does not use the word “means,” but is nonetheless being interpreted under 35 U.S.C. 112(f), because said limitation uses a generic placeholder (“element”) coupled with functional language (magnetic)—without reciting sufficient structure to perform the recited function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the Specification as performing the claimed function, and equivalents thereof. The Specification suggests that the magnetic elements can have the form of magnets. (Spec. 13.) In view of this finding, the limitation “magnetic elements” is being interpreted as covering magnets and equivalents thereof.
If Applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), Applicant may: (1) amend the claim limitation to avoid it from being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).
If Applicant wishes to provide further explanation or dispute Examiner’s interpretation of the corresponding structure, Applicant must identify the 
If Applicant does not intend to have the claim limitation treated under 35 U.S.C. 112(f), Applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f). For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1–9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitations “the spiral tube assembled in the first accommodating space” and “the spiral tube and the metal coil assembled in the second accommodating space”. Respectfully, there is insufficient antecedent basis for these limitations. For at least these reasons, claim 1 appears to be indefinite. In addition, the claims depending from claim 1 (dependent claims 2–9) are also rejected under 35 U.S.C. 112(b) based on their dependence from an indefinite claim.
Possible amendments
In order to overcome these rejections (and possibly improve readability) it may be desirable to make amendments along the following lines:
wherein the cylindrical mold defines, inwardly, a first accommodating space and is located in the first accommodating space
in its interior[[,]] and including a plurality of magnetic elements disposed outside and arranged annularly, wherein the spiral tube and the metal coil are located in the second accommodating space
Claim 4 recites the limitation “the water outlet channel protruding from an end of the spiral tubular body”. Respectfully, there is insufficient antecedent basis for this limitation. At first glance, it appears that simply removing “protruding from an end of the spiral tubular body” from the above limitation may remedy this issue.
Claim 9 recites the limitation “the plurality of magnets”. Respectfully, there is insufficient antecedent basis for this limitation. Instead, it may be desirable to recite --the plurality of magnetic elements--.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–F from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the .

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Specification filed March 18, 2019 (“Spec.”)